Citation Nr: 1402159	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  12-03 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for status post bilateral total hip arthroplasty (bilateral hip replacement) due to bilateral hip avascular necrosis with degenerative changes, to include as secondary to medication required for service-connected sinusitis.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Jose, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1978 to May 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decisions of the San Diego, California Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board notes that it has re-characterized the issue on appeal to include the theory of secondary service connection to medication required for service-connected sinusitis.  The Veteran has argued that his bilateral hip replacement was secondary to medication required for his service-connected allergic rhinitis.  However, after the Veteran appealed his claim to the Board, via a December 2011 Form 9 (Appeal to the Board of Veterans' Appeals); the Veteran was granted service connection for sinusitis in August 2013.  See Robinson v. Mansfield, 21 Vet. App. 545, 550-51 (2008) (holding that the Court has clarified that while there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute a single claim).  Thus, the Board finds that the issue on appeal includes the additional theory of secondary service connection to medication required for service-connected sinusitis.


FINDING OF FACT

The preponderance of the evidence supports a finding that the Veteran's bilateral hip replacement due to bilateral hip avascular necrosis with degenerative changes is secondary to the medication required for his service-connected sinusitis.



CONCLUSION OF LAW

The Veteran's bilateral hip replacement is secondary to the medication required for service-connected disabilities.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1153, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2013).

In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

The Veteran contends that his bilateral hip replacement due to bilateral hip avascular necrosis with degenerative changes is secondary to the medication required for a service-connected disability.  The Board concurs.

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Service connection may also be granted on a secondary basis where a condition is aggravated by a service-connected disability.  38 C.F.R. § 3.310(b).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

According to private treatment records, the Veteran underwent a right total hip replacement in November 2010 and a left total hip replacement in July 2010 due to his bilateral avascular necrosis with degenerative changes.  VA treatment records, dated December 2011, state that the Veteran was diagnosed with avascular necrosis secondary to prednisone use for chronic sinusitis.  The Veteran was granted service connection for his chronic sinusitis in an August 2013 rating decision.  

Here, all three elements of service connection for a claimed disability on a secondary basis are met.  First, there is medical evidence that the Veteran has a current disability of a bilateral hip replacement due to avascular necrosis.  Second, the Veteran's medical records show that he suffers from sinusitis, which is currently service connected.  Finally, the Veteran's VA and private treatment records establish that the Veteran's bilateral hip replacement due to avascular necrosis was caused by his service-connected sinusitis.  See Wallin, 11 Vet. App. at 512.

Accordingly, the benefit of the doubt will be conferred in the Veteran's favor and his claim of entitlement to service connection for bilateral hip replacement is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.400; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for status post bilateral total hip arthroplasty (bilateral hip replacement) due to bilateral hip avascular necrosis with degenerative changes, to include as secondary to medication required for service-connected sinusitis is granted.


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


